FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 21, 2013
                     UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                    Clerk of Court
                                  TENTH CIRCUIT




 EARL J. CROWNHART,

              Petitioner - Appellant,                     No. 13-1272
      v.                                                 (D. Colorado)
 JOHN SUTHERS, and                               (D.C. No. 13-CV-00959-LTB)
 JAMES X. QUINN,

              Respondents - Appellees.



                                         ORDER


Before TYMKOVICH, ANDERSON, and BACHARACH, Circuit Judges.



      In federal district court, Mr. Earl Crownhart filed a habeas petition,

invoking 28 U.S.C. § 2254. Noting facial deficiencies in the petition, the district

court ordered Mr. Crownhart to show cause why filing restrictions should not be

imposed. R. at 15, 19-20. In issuing this order, the court noted that Mr.

Crownhart had filed eighteen habeas petitions and seventeen complaints since

December 2005 and that all of them contained pleadings that were unresponsive

and unintelligible. Id. at 15-17. Mr. Crownhart says he responded, but the district

court record does not show a response. In the absence of a response filed in the

case, the district court dismissed the action, imposed filing restrictions, and denied
Mr. Crownhart’s motion for leave to proceed in our court in forma pauperis. Id. at

21-23.

         In this appeal, we are asked to issue Mr. Crownhart a certificate of

appealability and to allow him to proceed in forma pauperis. We decline both

requests.

                               Certificate of Appealability

         A certificate of appealability is a jurisdictional requirement in this appeal.

28 U.S.C. §§ 2253(a), 2253(c)(2) (2006); Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).

         We may issue a certificate of appealability “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2); Miller-El, 537 U.S. at 336. The applicant meets this burden only if

“reasonable jurists could debate whether . . . the petition should have been

resolved in a different manner or . . . the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller-El, 537 U.S. at 336 (citations

omitted).

         Mr. Crownhart has not met this burden, for he has not identified a

constitutional violation or set forth facts that would suggest one. Accordingly, we

deny his request for a certificate of appealability and dismiss the appeal. See

Loose v. Kogousek, 471 F. App’x 834, 834-35 (10th Cir.), cert. denied, __ U.S. __,




                                             2
133 S. Ct. 355 (2012) (denying a certificate of appealability to Mr. Crownhart

because he failed to present an argument to challenge the district court’s ruling).

                         Leave to Proceed in Forma Pauperis

       We also deny Mr. Crownhart’s motion for pauper status. The district court

denied pauper status, certifying that any appeal would not be taken in good faith.

R. at 22; see 28 U.S.C. § 1915(a)(3) (2006). This certification prevents pauper

status unless we conclude that the appeal contains a nonfrivolous argument. See

Rolland v. Primesource Staffing, L.L.C., 497 F.3d 1077, 1079 (10th Cir. 2007).

       The appeal is frivolous, for Mr. Crownhart has not raised any discernible

arguments on the merits. Instead, he simply states that he is seeking pauper status.

Because this statement does not conceivably provide grounds to disturb the district

court’s judgment, the appeal is frivolous. Because the appeal is frivolous, we

deny the motion for pauper status. Without this status, Mr. Crownhart is obligated

to pay the filing fee.

                                        Entered for the Court



                                        Robert E. Bacharach
                                        Circuit Judge




                                          3